                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                               3:15-cr-00225-MOC-DCK

 UNITED STATES OF AMERICA,                    )
                                              )
                                              )
                                              )
 v.                                           )                          ORDER
                                              )
 PATRICK EMANUEL SUTHERLAND,                  )
                                              )
                 Defendant.                   )



       THIS MATTER is before the court on defendant’s Motion for Early Termination of

Supervision. Having considered defendant’s motion and reviewed the pleadings, the Court

enters the following Order.

                                         ORDER

       IT IS, THEREFORE, ORDERED that the government as well as defendant’s

supervising officer shall respond to defendant’s Motion for Early Termination of Supervision

(#88) within 14 days.




                                                  Signed: October 23, 2020




      Case 3:15-cr-00225-MOC-DCK Document 90 Filed 10/23/20 Page 1 of 2
Case 3:15-cr-00225-MOC-DCK Document 90 Filed 10/23/20 Page 2 of 2
